Case 2:21-cv-06309-DSF-JEM Document 16 Filed 08/31/21 Page 1 of 2 Page ID #:188
                                                                           JS-6

 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA

10   VERONIKA GUSLITSER,                            Case No. CV 21- 6309 DSF
     Individually and on behalf of others
11   similarly situated,
12                                                  ORDER GRANTING DISMISSAL
                        Plaintiff,                  OF ACTION WITHOUT
13                                                  PREJUDICE
14            v.
15
     HORNELL BREWING CO., INC.,
16
17                      Defendant.

18
19
20
21
22
23
24
25
26
27
28


                       ORDER GRANTING DISMISSAL OF ACTION WITHOUT PREJUDICE
Case 2:21-cv-06309-DSF-JEM Document 16 Filed 08/31/21 Page 2 of 2 Page ID #:189



 1         Based on Plaintiff’s Notice of Dismissal, and good cause shown, the Court
 2   hereby dismisses this action without prejudice as to the named Plaintiff and without
 3   prejudice as to the Putative Class.
 4         IT IS SO ORDERED.
 5   DATED: August 31, 2021
 6
                                            Honorable Dale S. Fischer
 7                                          UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                        ORDER GRANTING DISMISSAL OF ACTION WITHOUT PREJUDICE
